Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 20, 2017

                                      No. 04-17-00741-CV

Edward R. MEZA, Jr., Sylvia Meza, Individually, and New Braunfels Home Health, Inc., d/b/a
                                   N.B. Home Health,
                                       Appellants

                                                v.

                           HONORCARE HOME HEALTH, INC.,
                                     Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                                   Trial Court No. 376006
                           Honorable Karen Crouch, Judge Presiding

                                         ORDER
            The reporter’s record was due November 13, 2017. On November 16, 2017, the court
reporter filed a notification of late record asking for an extension to December 15, 2017 – a
thirty-two day extension. After review we GRANT IN PART AND DENY IN PART the
reporter’s request for additional time. Pursuant to Rule 35.3(c), an appellate court may not grant
an extension of time to file the clerk’s or reporter’s record that exceeds thirty days. See Tex. R.
App. P. 35.3(c). Thus, we grant the reporter a thirty-day extension of time to file the reporter’s
record, but deny her request for an extension of thirty-two days. We ORDER the court reporter
to file the record in this court on or before December 13, 2017.

          We order the clerk of this court to serve a copy of this order on all counsel and the
court reporter.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2017.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court